Citation Nr: 0210209	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 1973 to August 1974.

This case came to the Board of Veterans' Appeals (Board) from 
a January 2000 decision by the New York, New York, Regional 
Office (RO) that denied service connection for PTSD.  It was 
remanded in August 2000 for further development of the 
evidence.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The only examiner who has diagnosed PTSD did so based on 
history from the veteran of events that have not been 
verified.

3.  There is no evidence to corroborate the veteran's 
contentions that he served as a member of an aircrew, that he 
was stationed outside the United States, that he was wounded 
by hostile fire, or that [redacted] was killed in his 
presence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during military service.   
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(a), 3.304(f) (2001); 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1996, the veteran claimed service connection for a 
psychiatric disorder.  A report of a December 1996 VA 
psychiatric examination included a diagnosis of generalized 
anxiety disorder, and an April 1997 RO decision denied 
service connection for that disability.  In a July 1997 
statement, the veteran disagreed with the April decision and, 
essentially, disagreed with the December 1996 diagnosis as he 
then contended that the psychiatric disorder from which he 
claimed to suffer was PTSD.  The RO issued a May 1998 
Statement of the Case (SOC) and characterized the issue on 
appeal as service connection for a psychiatric disorder 
including PTSD.  In July 1997, the veteran requested a 
hearing, but he failed to report when that proceeding was 
scheduled.

A January 1999 memorandum in the file suggests that, in spite 
of the manner in which the claim was characterized in the 
SOC, the RO had not previously considered it to be one for 
service connection for PTSD.  That fact is apparent from a 
February 1999 letter to the veteran indicating that further 
evidentiary development was warranted for the claim of 
service connection for PTSD.  In the letter, the RO asked the 
veteran for any service personnel records he had, asked him 
to complete a questionnaire regarding stressor events in 
service, asked him to identify health care providers who had 
treated him for PTSD, and asked him to report for a VA 
examination.  In March 1999, the veteran submitted his 
stressor statement, submitted letters from his family, and 
reported for a VA psychiatric examination.  The RO obtained 
the veteran's service personnel records and, in the January 
2000 decision, denied service connection for PTSD.

The foregoing procedural facts are set forth to show that the 
veteran's April 1996 statement was not viewed as, and was not 
in fact, a claim for service connection for PTSD.  The 
veteran's earliest contention that he had PTSD was made in 
his April 1997 statement.  It was after receipt of that 
statement that the RO recognized, and began developing 
evidence for, a claim for service connection for PTSD, and it 
is that statement that constitutes the claim.  This finding 
is critical because, between the April 1996 and April 1997 
statements, several regulatory changes were made with regard 
to the service connection and evaluation of PTSD.  Since the 
April 1997 claim was filed after the changes were made, they 
are applicable in this case.

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted during the pendency of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2002).  In addition, VA has issued 
implementing regulations.  See 66 Fed. Reg. 45620, 45630-2 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  VCAA, and the implementing 
regulations, are liberalizing and, therefore, are applicable 
to this case.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
3 (1991).

VCAA describes duties on the part of VA to advise the 
claimant of the evidence needed to substantiate a claim, and 
to inform the claimant of the evidence VA will attempt to 
obtain and that which the claimant must provide.  38 U.S.C.A. 
§ 5103(a).  In addition, VA must make reasonable efforts to 
help the claimant obtain relevant evidence, and must notify 
the claimant of any failure of such efforts, but VA is not 
required to provide such assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The January 2000 RO decision addressed the facts of the case 
and the April 2000 SOC addressed the law.  In addition to 
advising the veteran of the applicable law, the SOC 
identified shortcomings of his claim, and the August 2000 
Board decision remanded the case in an effort to address 
those shortcomings.  In a March 2001 letter, the RO advised 
the veteran of VCAA, the efforts on his behalf to obtain 
evidence, and the evidence he should provide.  A May 2002 
Supplemental SOC explained why service connection for PTSD 
was not warranted under the evidence and the law.

In addition to the veteran's service personnel and medical 
records, his March 1999 stressor statement, letters from his 
family, and the report of the March 1999 VA psychiatric 
examination, the RO has obtained records of all of the 
veteran's VA treatment, records used by the Social Security 
Administration to award benefits, records from non-VA health 
care providers the veteran identified, statements from the 
veteran, a transcript of the veteran's testimony at an August 
2000 hearing, and reports from the US Armed Services Center 
for Research of Unit Records.  In response to a November 2000 
RO letter seeking more information, the veteran reported, 
later that month, that he had none.  Finally, in a July 2002 
letter, the RO advised the veteran that his case was being 
sent to the Board, and invited him to submit any additional 
evidence he had directly to the Board.  However, he has not 
done so.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, 
the Board finds that VA has complied with the notice and 
duty-to-assist provisions of VCAA.

Turning now to the evidence and the applicable law, service 
connection for PTSD requires medical evidence of a diagnosis 
of PTSD, medical evidence linking the disorder to events in 
military service, and credible supporting evidence that the 
in-service events occurred.  38 C.F.R. § 3.304(f).

In August 1987, the veteran injured his back in a work-
related accident and stopped working soon thereafter.

In 1988, he sought treatment at University Hospital, State 
University of New York, at Stony Brook.  He complained of 
physical, family, financial, and psychological problems 
(depression, irritability, anxiety, and trouble falling 
asleep).  Records record the claim that he spent "four years 
fighting in Viet Nam" and "saw quite a lot of combat 
action."  Initial diagnoses included adjustment disorder and 
situational disorder, and after the death of his father in 
August, generalized anxiety disorder and major depressive 
disorder.  A March 1989 letter from Joseph de Ruyter, MD, 
University Hospital, indicated that the author was treating 
the veteran for major depression and he was unable to work.

In a March 1989 claim of entitlement to a permanent and total 
disability rating for pension purposes the veteran reported 
his earliest VA treatment at the Loma Linda VA Medical Center 
in 1985.  That treatment was for alcohol abuse and the 
diagnosis was alcohol dependence.  Review of records of that 
treatment fail to disclose a reference to the veteran's 
military service save for an allegation that the appellant 
began using alcohol while on active duty.

At a November 1989 VA psychiatric examination, the veteran 
reported that he served in the Air Force from 1972 to 1974 
and was stationed at various bases in the United States.  The 
diagnosis was major depression.

March 1990 psychiatric records from University Hospital at 
Stony Brook noted that the veteran's psychiatric history 
began with treatment at their clinic following the November 
1987 work-related back injury.  He was discharged in October 
1989 for noncompliance and for demanding Valium.  He said he 
would seek treatment at the VA hospital at Northport.  He 
returned in March 1990 because he did not like the treatment 
at VA and wished to be treated at Stony Brook.  The diagnosis 
was psychological factors affecting physical condition.  

VA outpatient records from 1995 and 1996 showed treatment for 
symptoms of anxiety and depression.

At a December 1996 VA psychiatric examination, the veteran 
reported that he had "[m]emories of dead bodies" and other 
military experiences, that he had nightmares related to in-
service problems with the English language, and that he had 
been treated previously for "nightmares, flashbacks, rages, 
and anger."  The diagnosis was generalized anxiety disorder.

VA outpatient records dated from 1997 and 1998 showed 
diagnoses and treatment of generalized anxiety disorder, 
major affective disorder, and depression.

After November 1998 VA psychological testing, the examiner 
said the veteran had a strong tendency to over-endorse 
symptoms to the extent that descriptions of perceived 
difficulties became contradictory.  Thus, results of the 
Minnesota Multiphasic Personality Inventory-2 were deemed 
invalid.

VA outpatient records dated from 1999 showed diagnoses and 
treatment of generalized anxiety disorder, major affective 
disorder, and depression.

At a March 1999 VA psychiatric examination, the veteran told 
the examiner that he served as a radar operator in the Air 
Force from 1973 to 1974, that he performed "secret" 
reconnaissance missions over Southeast Asia, that he was 
fired upon many times, and that, partly due to his poor 
command of the English language, he made erroneous reports 
that he feared resulted in US ground casualties.  The Axis I 
diagnoses were PTSD and major depression.

An August 2000 record from the Social Security Administration 
indicated that the veteran's benefit was based, in part, on a 
"secondary impairment" of affective disorder.

A single September 2000 VA outpatient treatment record, that 
did not show that a psychiatric examination had been 
conducted, recorded a diagnosis of PTSD, but no other 
outpatient treatment records from 2000 reflect that 
diagnosis.

VA outpatient records from 2001 and 2002 generally showed 
diagnoses of depression, occasionally with a note showing 
partial remission and occasionally with a note showing rule 
out PTSD.

With regard to stressor events in service, in a March 1999 
statement, the veteran said that, while stationed at [redacted] 
Air Force Station in September 1973, he had an affair with 
the commander's wife.  He said he was thereafter threatened 
with court martial, and those threats made him a nervous 
wreck.  In addition, his unit was assigned to North American 
Air Defense Command, and he worried about making a mistake 
because of problems he had with the English language.  He 
claimed that, in early 1974, he was involved in "missions" 
out of Clark Air Force Base, the Philippines, and conceded 
that his service personnel records do not reflect such duty, 
but thought that discrepancy might be due to the affair he 
had with the commander's wife at [redacted].

At an August 2000 hearing before the Board, the veteran 
testified that he was a crewmember on airborne warning and 
control systems (AWACS) aircraft and felt stress because of 
his poor command of the English language.  He said that, in 
late March or early April 1974, while assigned to the 4629th 
Squadron headquartered at Clark Air Force Base, the 
Philippines, he was serving as a crewmember on a C130 cargo 
plane.  While transporting Army personnel, the aircraft came 
under ground fire, and he sustained a gunshot wound through 
the left calf, but he did not have medical attention for the 
wound.  He said he was only stationed at Clark for about 
three weeks, and his duties consisted of patrolling the base 
perimeter.  When asked whether he served in the Philippines 
or Vietnam, he said he served in the Philippines for two 
weeks but most of his time was spent flying from bases in 
Thailand, and specifically mentioned Nakhon Phanom, and 
elsewhere.  He said that, in May 1974, he was walking with a 
friend, [redacted], near the Cambodian-
Philippine border when his friend was shot by a sniper.

The veteran testified that he received outpatient treatment 
for stress at the VA hospital in Westwood, California, in 
early 1975, though a June 2001 letter from that facility said 
they had no record of having treated the veteran.  He also 
said he was treated for stress at Kaiser Permanente in early 
1976, but records received from Kaiser only cover the period 
1982-1983, address primarily orthopedic and respiratory 
disorders, and do not reflect treatment of a psychiatric 
disorder.  He said he was treated for PTSD at the Loma Linda 
VA hospital in 1985, and that his psychiatrist told him his 
symptoms were related to military service.  However, he later 
said he was not diagnosed with PTSD at Loma Linda, merely 
that he was treated for "stress management" and a doctor 
told him his stress problems were related to service.

The veteran submitted a September 2000 letter, in response to 
an August 2000 inquiry from the RO.  Therein he contended 
that he was assigned to Clark Air Force Base in March 1974 
from which he participated in top secret missions until July 
1974.  He said he served as a crewmember on C-130 cargo 
planes that dropped supplies over Khe Sanh, Nha Trang, and 
Cam Ranh Bay.  On one such mission in May 1974, his aircraft 
was reportedly shot at from the ground and a round stuck him 
in the left calf.  He said he did not seek medical treatment 
because the wound was not serious and the mission was more 
important.  He said he volunteered to serve as a crewmember 
on KC-10 aerial tankers that refueled fighter aircraft over 
Saigon.  He referred to Ubon Ratchathani, a Thai air base, 
and said he served on AWACS aircraft that patrolled the Mu 
Gia Pass and directed air strikes at Hanoi and Haiphong.  He 
said his unit supported the 335th Fighter Squadron, the 317th 
Transportation Squadron, and the 94th Purrs [sic] Squadron.

First, with regard to the March 1999 VA psychiatric 
examination, the Board notes that the examiner relied, for 
his PTSD diagnosis, on an extremely vague report of 
stressors:  the veteran claimed that he performed secret 
reconnaissance missions over Southeast Asia, that he was 
fired upon many times, and that he made erroneous reports 
that he feared resulted in US ground casualties.  None of 
those "stressors" was, however, verified at that time.  As 
such, the examination was at best based on incomplete 
information, and in light of the totality of the record, 
inaccurate information.  Hence, it has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (An opinion 
based on an inaccurate factual premise has no probative 
value.)  Moreover, for reasons set forth below, another VA 
psychiatric examination is unnecessary.

Clearly, the veteran knows several place names.  Nakhon 
Phanom and Ubon Ratchathani are Thai air bases and the Mu Gia 
Pass is on the Laos-North Vietnam border.  However, there is 
no evidence he was actually at any of those places.  His 
service personnel records do not show any overseas 
assignments.  Instead, those records show that he was 
assigned to [redacted] Air Force Station, [redacted], on October 
3, 1973.  The veteran submitted a December 1973 letter from 
the [redacted] Squadron, [redacted] Air Force Station, 
designating him the squadron photographer.  On February 28, 
1974, he was assigned to the 4629th Air Depot Group at Luke 
Air Force Base, Arizona.  Service medical records, dated in 
March, May, and June 1974, show treatment at Luke Air Force 
Base, and not at Clark Air Force Base or a Thai facility.  In 
sum, there is no evidence that the veteran ever served 
overseas as he has claimed.

Clearly, the veteran also knows the names of aircraft and 
claims to have served as a crewmember on the KC-10 tanker, on 
AWACS aircraft, and on the C-130 Hercules cargo aircraft.  
However, his service medical records do not include a report 
of a flight physical, a basic prerequisite for crewmembers, 
and his service personnel records do not show that he ever 
served as a crewmember on any aircraft.  Certainly, he never 
served as a crewmember on the KC-10 as it is a matter of 
public record that that aircraft was not received into the 
Air Force inventory until 1981, seven years after the veteran 
was discharged.

The veteran's service medical records do not show treatment 
for a gunshot wound to the left calf, and his service 
personnel records do not show issuance of the Purple Heart or 
the Air Medal.  

Finally, the US Armed Services Center for Research of Unit 
Records, after checking with the Air Force Casualty Center, 
was unable to find any evidence that a service member named 
[redacted] was killed.  The Center also corroborated the 
above findings by noting that the veteran had no foreign 
service, and thus he was never stationed at Clark.  Most 
significantly, they found that the veteran had no combat 
service.

In sum, there is no evidence that any of the stressor events 
the veteran reported actually occurred.  Since there are no 
verified stressor events upon which an examiner could rely 
for a PTSD diagnosis, another VA psychiatric examination is 
unnecessary.


ORDER

Service connection for PTSD is denied.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

